 1

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
 7                                  AT TACOMA
 8       RAY M. FERNANDEZ,
                                             CASE NO. 3:19-cv-06029-RJB-JRC
 9                      Petitioner,
                                                                  ORDER
10                v.

11       STATE OF WASHINGTON,

                                   Respondent.
12

13

14          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

15   Richard Creatura and the remaining record, does hereby find and ORDER:

16          (1)        The Court adopts the Report and Recommendation (Dkt. 4).

17          (2)        Petitioner’s federal habeas Petition is dismissed without prejudice.

18          (3)        A certificate of appealability is denied in this case.

19          (4)        The Clerk is directed to send copies of this Order to Petitioner, counsel for
                       Respondent, and to the Hon. J. Richard Creatura.
20
            DATED this 24th day of February, 2020.
21

22

23
                                               A
                                               ROBERT J. BRYAN
                                               United States District Judge
24


     ORDER - 1
